ACCEPTED
                                                                                      03-14-00479-CV
                                                                                             4450708
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 3/11/2015 9:42:29 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                      	  	  IN THE COURT OF APPEALS FOR THE
                                THIRD JUDICAL DISTRICT
                                     AUSTIN, TEXAS                   FILED IN
                                                              3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                                                              3/11/2015 9:42:29 AM
KIM BLACKSTON CLOGSTON §                                        JEFFREY D. KYLE
                       §                                              Clerk

                       §
V.                     §                               Case No. 03-14-00479-CV
                       §
CURTIS P. CLOGSTON     §
                       §

                   MOTION TO EXTEND TIME TO FILE
                        APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Kim Blackston Clogston, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure

and Local Rule 51 Motion to Extend Time, and for good cause shows the

following:

      1.     This case is on appeal from the 421st Judicial District Court of

CALDWELL County, Texas.

      2.     The case below was styled the KIM BLACKSTON CLOGSTON V

CURTIS P. CLOGSTON, and numbered 05 D 540.

      3.     Appellee is Curtis P. Clogston.

      4.     Notice of appeal was given on OCTOBER 1, 2014.
      5.     Appellant’s counsel presents this motion because an associate attorney

for David K. Sergi & Associates, P.C., has been in and out of the hospital due to

ongoing medical issues associated to her high-risk pregnancy.           Appellant’s

attorney has had to deal with unexpected medical issues associated with his

daughter that have prevented completion of the brief.

      6.     Counsel for Appellant respectfully requests an extension of two weeks

or until March 25, 2015 so that he may spend the necessary time in preparing the

opening brief in this matter.

      This motion is believed to be opposed by Appellee. Counsel for Appellee,

Henry Newton Bell, III, Attorney at Law, has previously stated that he does not

consent to the filing of any motion for extension of time. Appellant represents that

he has exercised diligence and will file the Appellant’s Brief within the time

requested.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court enter an order extending the due date for filing the Appellant’s Brief to

March 25, 2015.

                                      Respectfully submitted,

                                      Sergi and Associates P.C.


                                      By: /s/ David Sergi
                                        David K. Sergi
                                        State Bar No. 18036000

                                         2
                                         329 South Guadalupe Street
                                         San Marcos, Texas 78666
                                         Tel: 512 392 5010
                                         Fax: 512 392 5042
                                         E-Mail: david@sergilaw.com

                                         ATTORNEY FOR
                                         KIM BLACKSTON CLOGSTON




                      CERTIFICATE OF CONFERENCE

       As required by Texas Rule of Appellate Procedure 10.5(b) I certify that my
staff attempted to confer with Henry Newton Bell, III, counsel for Appellee
regarding any opposition to our Motion to Extend Time to File Appellant’s Brief.

                                         /s/ David Sergi
                                         David K. Sergi




                          CERTIFICATE OF SERVICE

      This is to certify that on March 11, 2015, a true and correct copy of the

above and foregoing document was served on the following: Henry Newton Bell,

III, at (512) 458-2354, via facsimile.



                                         /s/ David Sergi
                                         David K. Sergi


                                           3